DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kokeguchi et al (US Publication No.: US 2010/0091352 A1 of record, “Kokeguchi”) in view of Park et al (US Publication No.: US 2014/0184934 A1, “Park”).
Regarding Claim 1, Kokeguchi discloses a light control film (Figure 1) comprising:
A light control layer comprising a material in which transmittance of electromagnetic waves changes when a voltage is applied (Figure 1, light control layer 7; Paragraph 0192);
A first electrode layer and a second electrode layer that are respectively stacked on both sides of the light control layer and are configured such that the voltage is applicable to the light control layer (Figure 1, first electrode layer 4/5/6, second electrode layer 3; Paragraphs 0121-0122);
A substantially transparent first base material layer that is stacked on a side of the first electrode layer opposite to the light control layer and supports the first electrode layer (Figure 1, first base material layer 2; Paragraph 0121; Paragraph 0127);
A substantially transparent second base material layer that is stacked on a side of the second electrode layer opposite to the light control layer and support the second electrode layer (Figure 1, second base material layer 2; Paragraph 0121; Paragraph 0127), wherein
At least one of the first electrode layer or the second electrode layer is a conductive DLC layer (Paragraph 0126).
Kokeguchi fails to disclose that the DLC layer is dark brown such that light passing through the light control film is color adjusted.
However, Park discloses a similar film where the DLC layer is dark brown such that light passing through the light control film is color adjusted (Park, Paragraph 0045; Paragraph 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the color of the DLC layer as disclosed by Kokeguchi to be a dark brown color as disclosed by Park. One would have been motivated to do so for the purpose of improving visibility of the electrode pattern (Park, Paragraph 0056). 

Regarding Claim 2, Kokeguchi in view of Park discloses the light control film according to claim 1, wherein a thickness of the conductive DLC layer is 0.05 um or more and .3um or less (Kokeguchi, Paragraph 0129 discloses a thickness of .25um).

Regarding Claim 3, Kokeguchi in view of Park discloses the light control film according to claim 1, wherein a thickness of the conductive DLC layer is more than .3um and .5um or less (Kokeguchi, Paragraph 0129 discloses a thickness of .3um). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kokeguchi in view of Park in further view of Lu et al (US Patent No.: US 6,995,821 B1, “Lu”).
Regarding Claim 4, Kokeguchi in view of Park discloses the light control film according to claim 1, wherein each of the first base material layer and the second base material layer is colorless (Kokeguchi, Paragraph 0127 and Paragraph 0158 disclose transparent substrates).
Kokeguchi fails to disclose that each of the first electrode layer and the second electrode layer is a DLC layer.
However, Lu discloses a similar film where each of the first electrode layer and the second electrode layer is a DLC layer (Lu, Column 8, l.16-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electrode layers as disclosed by Kokeguchi to be DLC layers as disclosed by Lu. One would have been motivated to do so for the purpose of improving voltage stability throughout a display panel (Lu, Column 9, l.47-52). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kokeguchi in view of Hakii (US Publication No.: US 2010/0213813 A1).
Regarding Claim 5, Kokeguchi discloses a light control film (Figure 1) comprising:
A light control layer comprising a material in which transmittance of electromagnetic waves changes when a voltage is applied (Figure 1, light control layer 7; Paragraph 0192);
A first electrode layer and a second electrode layer that are respectively stacked on both sides of the light control layer and are configured such that the voltage is applicable to the light control layer (Figure 1, first electrode layer 4/5/6, second electrode layer 3; Paragraphs 0121-0122);
A substantially transparent first base material layer that is stacked on a side of the first electrode layer opposite to the light control layer and supports the first electrode layer (Figure 1, first base material layer 2; Paragraph 0121; Paragraph 0127);
A substantially transparent second base material layer that is stacked on a side of the second electrode layer opposite to the light control layer and support the second electrode layer (Figure 1, second base material layer 2; Paragraph 0121; Paragraph 0127), wherein
At least one of the first electrode layer or the second electrode layer is a conductive DLC layer (Paragraph 0126).
Kokeguchi fails to disclose that the DLC layer is stacked on an entire region of the light control layer.
However, Hakii discloses a similar film where the DLC layer is stacked on an entire region of the light control layer (Hakii, Figure 3, DLC layer 7/8; Paragraph 0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the DLC layer as disclosed by Kokeguchi to be formed on an entire region of the light control layer as disclosed by Hakii. One would have been motivated to do so for the purpose of optimizing switching speeds between states of the display panel (Hakii, Paragraph 0034). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871